          Case 2:99-cr-00238-SM Document 135 Filed 05/21/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                       CRIMINAL ACTION

    VERSUS                                                         NO. 99-238

    SIDNEY JOSEPH                                                  SECTION: “E”


                                   ORDER AND REASONS

       Before the Court is a Motion to Dismiss Petitioner’s 924(c) Convictions filed by

Petitioner Sidney Joseph,1 which the Court construes as a motion to vacate, set aside, or

correct pursuant to 28 U.S.C. § 2255. For the reasons set forth below, the motion is

DENIED.

                                         BACKGROUND

       On September 13, 2001, Petitioner Sidney Joseph was sentenced to a total of 462

months incarceration based on convictions for three counts of bank robbery in violation

of 18 U.S.C. § 2113(a); one count of carjacking in violation of 18 U.S.C. § 2119; three counts

of brandishing a firearm during and in relation to crimes of violence, to wit, bank

robberies and a carjacking, in violation of 18 U.S.C. § 924(c)(1)(A)(ii); four counts of felon

in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2);and one

count of possession of a firearm with an obliterated serial number in violation of 26 U.S.C.

§§ 5842, 5861(h) and 5871.2 On March 16, 2020, Petitioner filed the instant motion pro

se, asking the Court to “dismiss [his] 3 924(c) convictions in light of the U.S. Supreme

Court’s recent ruling in U.S. v. Davis, rendering 924(c)’s residual clause

unconstitutionally vague[.]”3



1 R. Doc. 128. The Government opposes this motion. R. Doc. 134.
2 R. Doc. 67.
3 R. Doc. 128 at 1.

                                                   1
          Case 2:99-cr-00238-SM Document 135 Filed 05/21/20 Page 2 of 5



                                       LEGAL STANDARD

        Under 28 U.S.C. § 2255, a federal prisoner may move the court that imposed her

sentence to vacate, set aside or correct the sentence.4 Only a narrow set of claims are

cognizable on a Section 2255 motion. The statute identifies four bases on which a motion

may be made: (1) the sentence was imposed in violation of the Constitution or laws of the

United States; (2) the court was without jurisdiction to impose the sentence; (3) the

sentence exceeds the statutory maximum sentence; or (4) the sentence is “otherwise

subject to collateral attack.”5 A claim of error that is neither constitutional nor

jurisdictional is not cognizable in a Section 2255 proceeding unless the error constitutes

“a fundamental defect which inherently results in a complete miscarriage of justice.”6

Importantly, Courts construe pro se habeas petitions liberally.7

        When a Section 2255 motion is filed, the district court must first conduct a

preliminary review. “If it plainly appears from the motion, any attached exhibits, and the

record of prior proceedings that the moving party is not entitled to relief, the judge must

dismiss the motion . . .”8 If the motion raises a non-frivolous claim to relief, the court must

order the Government to file a response or to take other appropriate action.9 The court

may then order the parties to expand the record as necessary and, if good cause is shown,

authorize limited discovery.10




4 28 U.S.C. § 2255(a).
5 Id.; see also United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).
6 United States v. Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill v. United States, 368 U.S. 424, 428

(1962)).
7 Haines v. Kerner, 404 U.S. 519, 520 (1972); see also Hernandez v. Thaler, 630 F.3d 420, 426 (5th Cir.

2011) (“The filings of a federal habeas petitioner who is proceeding pro se are entitled to the benefit of
liberal construction.”).
8 Rules Governing Section 2255 Proceedings, Rule 4(b).
9 Id. In this case, after Petitioner filed the instant motion, the Court ordered the Government to file a

response. R. Doc. 129.
10 Rules Governing Section 2255 Proceedings, Rules 6-7.

                                                    2
          Case 2:99-cr-00238-SM Document 135 Filed 05/21/20 Page 3 of 5



        After reviewing the Government’s answer, any transcripts and records of prior

proceedings, and any supplementary materials submitted by the parties, the court must

determine whether an evidentiary hearing is warranted.11 An evidentiary hearing must be

held “[u]nless the motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.”12 No evidentiary hearing is required if the defendant fails

to produce any “independent indicia of the likely merit of [her] allegations.”13,14

                                      LAW AND ANALYSIS

        As discussed above, Petitioner argues his three convictions for brandishing a

firearm during the commission of crimes of violence, to wit, bank robberies and a

carjacking, under § 924(c)(1)(A)(ii) are unconstitutional in light of the Supreme Court’s

decision in United States v. Davis. In Davis, the Supreme Court held the definition of

“crime of violence” in 18 U.S.C. § 924(c)(3)(B), known as the residual clause, was

unconstitutionally vague.15 Thus, Petitioner contends his convictions for brandishing a

firearm is unconstitutional because such sentences necessarily requires defining the term

“crime of violence.”

        To determine whether Petitioner is correct, the Court must assess whether the

predicate offenses of bank robbery and carjacking qualify as “crimes of violence” under §

924(c)(3)(B) or, alternatively, § 924(c)(3)(A), known as the “elements clause.” Under §

924(c)(3)(A), a crime of violence is defined as “an offense that is a felony and . . . has as

an element the use, attempted use, or threatened use of physical force against the person




11 Id., Rule 8.
12 28 U.S.C. § 2255(b).
13 United States v. Edwards, 442 F.3d 258, 264 (5th Cir. 2006) (quoting United States v. Cervantes, 132

F.3d 1106, 1110 (5th Cir. 1998)).
14 In this case, a review of the pleadings and the record reveals Petitioner is not entitled to relief, and

therefore, no evidentiary hearing is warranted.
15 United States v. Davis, 139 S. Ct. 2319 (2019).

                                                    3
          Case 2:99-cr-00238-SM Document 135 Filed 05/21/20 Page 4 of 5



or property of another.”16 “If the elements of [Petitioner’s predicate] offenses necessarily

involve ‘the use, attempted use, or threatened use of physical force against the person or

property of another,’ then his predicate offenses may be treated as [crimes of violence]

under § 924(c)(3)(A).”17 “Whereas the constitutionality of Section 924(c)(3)(B) has been

in doubt for some time, there exists no such uncertainty about the validity of Section

924(c)(3)(A).”18

        A review of precedent in the Fifth Circuit makes clear bank robbery, as defined

under § 2113(a), qualifies as a crime of violence under the elements clause, §

924(c)(3)(A)19 “because the least culpable conduct under that statute requires, at a

minimum, an implicit threat to use force.”20 Likewise, under the Fifth Circuit precedent,

“carjacking fits under the definition set forth in § 924(c)(3)(A)—it has an element the use,

attempted use, or threatened use of physical force against the person or property of

another.”21

        Because Petitioner’s predicate offenses of § 2113 bank robbery and § 2119

carjacking qualify as crimes of violence under § 924(c)(3)(A), Petitioner’s position that

his § 924(c) convictions were based on an unconstitutionally vague statute is incorrect




16 18 U.S.C. § 924(c)(3)(A).
17 United States v. Smith, No. 18-10476, 2020 WL 2078390, at *2 (5th Cir. Apr. 30, 2020).
18 United v. Portis, Criminal Action No. 16-134, 2019 WL 6173773, at *2 (E.D. La. Nov. 15, 2019) (citing

United States v. Jones, 854 F.3d 737, 740 (5th Cir. 2017), overruled on other grounds, United States v.
Davis, 139 S. Ct. 2319 (2019)).
19 Smith, 2020 WL 2078390 at *4; United States v. Pervis, 937 F.3d 546, 553 (5th Cir. 2019).
20 United States v. Cadena, 728 Fed. Appx. 381, 381-82 (5th Cir. 2017) (per curiam) (citing United States

v. Brewer, 848 F.3d 711, 714-16 (5th Cir. 2017).
21 United States v. Jones, 854 F.3d 737, 740 (5th Cir. 2017). The Court notes that, although Davis clearly

overruled Jones insofar as Jones held § 924(c)(3)(B) was not unconstitutionally vague, “in this Circuit
‘alternative holdings are binding precedent and not obiter dicta.” Ramos-Portillo v. Barr, 919 F.3d 955, 962
n.5 (5th Cir. 2019) (citing Whitaker v. Collier, 862 F.3d 490, 496 n.14 (5th Cir. 2017)). Thus, the
invalidation of the Jones court’s holding on Section 924(c)(3)(B)’s constitutionality has no impact on
Jones’s holding that Section 2119 carjackings are a crime of violence under the elements clause of Section
924(c)(3)(A).” Portis, 2019 WL 6173773 at *2.
                                                     4
             Case 2:99-cr-00238-SM Document 135 Filed 05/21/20 Page 5 of 5



and, further, Petitioner cannot benefit from the United States v. Davis decision.

Accordingly;

                                     CONCLUSION

          IT IS ORDERED that the Motion to Dismiss Petitioner’s 924(c) Convictions22 is

DENIED.


          New Orleans, Louisiana, this 21st day of May, 2020.


                                          ________________________________
                                                   SUSIE MORGAN
                                            UNITED STATES DISTRICT JUDGE




22   R. Doc. 128.
                                            5
